Citation Nr: 0019713	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-03 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person or 
being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1941, from January 1942 to December 1945, and from 
January 1947 to May 1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's established service-connected disabilities 
are schizophrenic reaction, undifferentiated type, rated 70 
percent disabling, and the following noncompensable 
disorders: the residuals of an injury of the left index 
finger, poliomyelitis, schistosomiasis, hemorrhoids, prostate 
hypertrophy, scars of the tympanic membranes and a left 
inguinal hernia.  The veteran has been found to be 
incompetent by reason of nonservice-connected organic brain 
syndrome associated with cerebral infarction.

2.  Service-connected disabilities have not rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect himself from the hazards and dangers 
incident to his daily environment.

3.  The veteran has no single service-connected disability 
ratable at 100 percent disabling and his service-connected 
disabilities have not restricted him to his dwelling or 
immediate premises.



CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person, or based on 
housebound status, have not been met.  38 U.S.C.A. § 1114(l), 
(s) (West 1991); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

The veteran, through his guardian, is seeking special monthly 
compensation based on the need for regular aid and attendance 
of another person, or on the basis of being housebound due to 
service-connected disabilities.  Service connection is 
currently in effect for schizophrenic reaction, 
undifferentiated type, rated 70 percent disabling, and the 
residuals of an injury of the left index finger, 
poliomyelitis, schistosomiasis, hemorrhoids, prostate 
hypertrophy, scars of the tympanic membranes and a left 
inguinal hernia, all rated as noncompensable.  It is 
important to note that only disability associated with these 
conditions may be considered in support of the claim for 
special monthly compensation.  The effects of nonservice-
connected conditions may not be considered.  The veteran has 
been found incompetent by reason of nonservice-connected 
organic brain syndrome associated with cerebral infarction.  


If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical 

segments or bodily systems; or (2) is permanently housebound 
by reason of service-connected disabilities.  Permanently 
housebound means the veteran is substantially confined, as a 
direct result of service-connected disabilities, to his 
dwelling or the immediate premises (or, if institutionalized, 
to the ward or clinical areas), and it is reasonably certain 
that the disabilities and resultant confinement will continue 
throughout his life.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i). 

An examination for the purpose of evaluating whether the 
veteran needs the aid and attendance of another person or is 
housebound was conducted by VA in April 1998.  
At that time, it was noted that the veteran was bedridden, 
with a Foley catheter in place, status post tracheostomy, 
status post left above-the-knee amputation and status post 
gastrostomy.  These procedures were performed in March 1998.  
He was incontinent to bowel and bladder and had no memory.  
He was, in essence, unable to perform any type of self-care.  
He was bedridden, at home.  The diagnoses were Non-insulin 
dependent diabetes mellitus, status post left above-the-knee 
amputation, status post gastrostomy, status post 
tracheostomy, hypertensive heart disease, and multiple 
cerebrovascular accidents (CVAs).  

VA outpatient treatment records, dated from October 1997 to 
September 1998, have been associated with the claims file.  
These primarily show treatment for the veteran's numerous 
nonservice-connected disabilities, although the veteran did 
receive medication for his service connected psychiatric 
disorder.  

It is clear from the record that the veteran is in need of 
the aid and attendance of another person and is housebound.  
However, it is equally clear that this extreme level of 
disability is caused by the nonservice-connected residuals of 
CVAs.  It is important to note that the VA examiner who 
examined the veteran in connection with this claim did not 
include a diagnosis from a single service-connected 

disability among those found to be rendering the veteran 
incompetent.  The weight of the evidence is against the claim 
for special monthly compensation based on a need for aid and 
attendance or based on housebound status.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Special monthly compensation on account of a need for regular 
and attendance, or based on being housebound, is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

